 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlterman Transport Lines,Inc.andTruck Drivers,Warehousemen and Helpers Local Union No. 512,an affiliate of International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 12-RC-3247June 4, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, BROWN,AND JENKINSUpona petitionduly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before HearingOfficer Robert L.Westheimer.Following the hearing,this case wastransferred to the National Labor Relations BoardinWashington,D.C., pursuant to Section102.67 oftheNationalLaborRelations Board Rules andRegulations and Statements of Procedure,Series 8,as amended. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.'Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction.2.ThePetitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of the employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of:All city or local drivers, dockmen, yardmen,hostlers and regular part-time dockmen atJacksonville, Florida, but excluding all otheremployees, office clerical employees, guardsand supervisors as defined in the Act.2The Petitioner contends that a unit limited to theEmployer'sJacksonville terminal is appropriate.The Employer contends that a statewide unit of allitsFlorida terminals,including all classifications ofdrivers, dockworkers, plant clericals, washrack em-ployees, steam men, hostlers, and yardmen locatedat the Pensacola, Tallahassee, Jacksonville, Orlan-do, Tampa, and Miami terminals is appropriate. Inthe alternative, the Employer contends that thesmallest bargaining unit which could conceivablybe found appropriate would be a terminalwideJacksonville unit including all of the aforemen-tioned employees. The Employer would also in-clude the 0 S & D clerk,3 the billing and rate clerk,officeclerk,washrack employees, and cashier.There is no history of collective bargaining at theJacksonville terminal.The Employer is a Florida corporationengagedin the business of motor truck transport of perish-iThe Employer filedan answer to the petition,a motion to dismiss, and amotion to quash hearing and/or notice of hearing at the start of the hearingThe HearingOfficer referredthemotions to the Regional DirectorAlthough there are some minor differences in the language of the motions,for the most part they assert matter that was before the Board in the priorconsolidated proceeding(178 NLRB 122)In its answer the Employer setforthseveral defenses,including its asserted lack of knowledge or informa-tion as to certain allegations in the petition,that the Board has failed to in-vestigate the petition,that the Board does not have reasonable cause to be-lieve that a question concerning representation exists, andthat the Em-ployerhas never received any demand for recognitionorally orin writingfrom the Petitioner As the Board's Rules and Regulations do not contem-plate answers to petitions,we deem it unnecessary to consider the Em-ployer'sasserted defenses to the petitionMoreover,it is well establishedthat a representation proceeding is not an adversary proceeding The mo-tion to dismiss is based on grounds that the Employer was denied dueprocess of law, that the Board has failed tocomplywith Sec 9(c)( I) of theAct, that theBoard has no authority under Sec3(b) of theAct to delegateto the Regional Director the power to determine whether the Employer issubject to the jurisdictionof the Act,that the Employer was denied dueprocess oflaw bythe Board's unlawful delegation of its powersto deciderepresentation cases under Sec9 of the Act,and that the Board failed tocomplywith the requirements of the AdministrativeProcedure Act Themotion to quash hearing and/or notice of hearing repeated many of the as-sertions setforthin the answer and in the motion to dismiss and in additionasserted that the HearingOfficeris not qualified under the AdministrativeProcedureAct The Boardhas often been confronted with the question ofwhether its authority under Sec 9 was properly delegated and it has con-sistently rejected contentions to the contrary.As in the prior consolidated proceeding,the Employer contends that thepetition hereinis fatallydefective because of failure to comply with Sec9(c)( I) of the Act, in that the Petitioner failed to allege that it made arequest for recognition and that the Employer declined,and that the peti-tion wasfiled withoutgiving the Employer anopportunityto recognize thePetitionervoluntarilyIn rejecting the Employer's contention,we note thatthe first petition and the amended petition indicate that a recognitionrequest was madeon February10, 1969,and the Employer did not replyMoreover, the Petitioner repeated its request for recognition at the hearingbut the Employer declined The Board has often held that the filing of arepresentation petition in itself constitutes a sufficient demand for recogni-tionThe Petitioner requested that the entire transcript of the consolidatedproceeding(178 NLRB 122)be considered herein The Employer ob-jected to the introductionof anypart of the prior transcript that did not re-late to the Jacksonville terminal.It asserts that it is not admissibleby judi-cial notice,there was no showing of relevancy,and the terminal at Jackson-ville is different from the terminals in the consolidated cases Under the cir-cumstances herein,we find that the HearingOfficer didnot commit preju-dicial error by admitting the entire transcript from the prior consolidatedproceeding for whatever relevance such transcript may have to thisproceeding In addition,we find that the Employer throughout thisproceeding attempts to distinguish the Jacksonville terminal from the ter-minals involved in the consolidated proceeding Such comparison, it wouldappear, would necessitate perusal of some, if not all, of the transcnpt inthe prior consolidated proceeding.' The petition was amended on September 12, 1969, to conform to theBoard's unit findings involving the Employer's Miami, Tampa,and Orlandoterminals inAltermanTransportLines,Inc , 178 NLRB 122, wherein theBoard included all hourly paid drivers and checkers in the unit'Overages, shortages,and damages clerk183 NLRB No. 2 ALTERMAN TRANSPORT LINES, INC.able products,having its principal office and place ofbusiness at Miami, Florida.It operates terminals inseveral cities, some of which are located inside theState of Florida and some outside.Since its incor-poration in 1954,the Employer has been grantedvarious operating authority by the Florida PublicService Commission and the Interstate CommerceCommission to expand these operations. In thesummer of 1968, the Florida Public Service Com-mission authorized the Employer to transportgeneral commodity freight in the southern peninsu-la of Florida between Cape Kennedy, Tampa, Or-lando, and Jacksonville.Miami is the nerve center of the Employer'soperation,as that is where management and centraldispatch are located.Central dispatch and thegeneral offices are separate from the terminal ofMiami.This focal point is complemented by con-nected operations at satellite terminals located atTampa, Orlando,Jacksonville,Tallahassee, Pen-sacola, and Miami. All terminals are equipped withteletype and are connected to each other and tocentral dispatch with respect to freight movementsand personnel.ItistheEmployer'scontention that centraldispatch is the directing force for all Florida opera-tions on a day-to-day functional basis and that thisismandatory in light of the governmental regula-tions imposed,the commodities transported, andthe special requirements of customers.Centraldispatch is aware of the total picture and mustcoordinate freight movements between the variousFlorida terminals to promote efficiency and complywith relevant regulations.Freight is moved in the Employer's trucks on thebasis of truckload shipments, hereinaftercalled TL,so designated because of the rate charged and theapplicable commodity weight,and on the basis ofless than truckload shipments,hereinafter calledLTL. ATL shipment does not mean that the traileris filled to capacity,in factTL andLTL loads maybe combined on the same trailer.When both ship-ments are picked up at the same place,the truckwill return to the terminal to have theLTL pulledoff for transport by another vehicle and proceedwith the delivery of the TL. However,if both theTL and LTLcommodities are destined for the samegeneral area,the terminal is bypassed and thedelivery made.A driver may come into a terminalcarryinga TL load,pickup LTL commodities, anddeliver both loads if the goods are destined for thesame consignee or for the same general areaalthough not the same consignee.Trucks withLTL loads onlymust always reportto the terminals where freight is to be delivered. Incontrast to combination loads, there is no pickup19and delivery in which theterminalmay bebypassed. Only theterminal designatedas the finaldestinationof the vehicle will be considered in re-gard to what freight will be pulled off and addi-tionalfreight loaded.When freightisreturnedto theterminal anddropped, deliverymay be madeby an hourly driver.Products picked up locally but destined for anotherterminal are returnedto theterminalwhere theshipments are transferredat the dock to a vehicledestinedfor delivery at theother terminallocation.The Employerisalso engaged in the transporta-tionof perishable freight to and fromair terminals.Trucksmust be present whenthe airplanes arrivesince the cargo planes arenot equipped withrefrigeration facilities.The Employerasserts thatthe natureof the airterminal operations requiresthat all available drivers, regardlessof classifica-tion, are used to expeditethe freight and that thisrequires coordination between terminals and per-sonnel thatonly central dispatchcan implement.Freight is also movedon the Employer's trucks toand from incoming ships on a regularbasis. Tampaparticipates in 1 to 3 shipsper weekinvolving 18 to20 trailersper ship. Orlandoparticipatesat the rateof 15 to 18trailers per shipment. Miami engages 30to 35 trailersat a time in ship operations.Jackson-villeparticipates in one to seven movements perweekincluding oneto three per movement. Shipsare equipped withrefrigeration units and,there-fore, the commodities they carryare not as vulnera-ble asthose transported by air. The Employer con-tendsthat drivers and equipmentmustbe on handto begin loading or unloading commodities when aship arrives at the pier, andthis requirescontrol bycentral dispatchimplementedby successfulinterac-tion betweenthe terminalsinvolved.The Employerassertsthatan immediatestep-upof transportation requirements, over which it hasno control, with respect to pickup and deliveryrequiringthe dispatch of all available trucks anddrivers, regardlessof locationor classification, isnecessarywhen advancenotice isgiven of a com-modityprice increaseand during the citrus industryseason.In addition,the Employer contends that itmust meet the needsof certain customers whorequire specialpickup and delivery service and thatall of the Employer'sFlorida terminalshave peakbusinessdays each week.InMiami,the peak day isMonday. The peak days in Tampa are Sunday,Monday, and Friday. Orlandohas itspeak daysSaturday, Sunday, Monday, and Friday. Thursdayand Friday are peak days in Jacksonville.One form of trucking operation engaged in bythe Employeris calledthe relay operation in whichtwo ormore trucks comingfrom separateterminals427-258 O-LT - 74 - 3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDmeet at somepredetermined point. There are basi-cally two types,i.e.,"slip seat," involving theexchangeof vehicles by the drivers, and "trailerchange,"necessitatingthe exchange of trailers bythe drivers. The "slip seat" method is used when itis necessary to send a vehicle from 2ny terminal toMiami formaintenance.The "trailer change"method is employed when freightmovement is notcombined with vehicular service requirements. TheEmployer contends that driversin all classificationsparticipate in the relay operation.The Employer's freightisalsomoved in what isdescribedasapiggyback operation,wherebytrailersare loaded on railroad cars for variousdestinations.This operation is only used to expeditefreight movement when drivers and equipment arealready committedto other assignments.Another form of freight delivery is described as a"peddle-run" in which freight is delivered to vari-ous customers from the same trailer and involvesdrop shipments of commodities at several locations.The Employer asserts that all drivers are utilized forthis operation and that drivers are dispatched tovarious terminalsto engagein such runs.A new method of freight transport employed bythe Employer is described as a "double-bottom"operation.Itconsistsof one tractor hauling twotrailers.Drivers engaged in such operation musthave at least a 5-year accident-free record. TheEmployer contends thatregulationspertaining tothisoperation present problems with respect toavailable drivers, and that drivers come from allclassifications.The only highway in Florida atpresent that permits double-bottom operations isthe Sunshine State Parkway which runs from Orlan-do to the south.As noted above, the Employer was grantedgeneral commodities authority in Florida, and it isnow the only trucking company in Florida thattransports both nonperishable and perishable com-modities in mixed shipments. Prior to the new grantof authority, 98 percent of the Employer's Floridabusiness involved the transport of perishables. TheEmployer asserts that it anticipates a step-up ingeneral commodity transporting, that an increase inthe utilization of drivers of all classifications hasbeen the result, and that all drivers are makingmore trips to other terminals than ever before.Each terminal contains an office building, abuilding to protect foods awaiting shipment, a dockarea, and a vehicle parking area. There is a ter-minal manager, an assistant terminal manager 4 andone or more dispatchers at eachterminal.All ter-minals are geared for light repair work. Only the4At the time of the hearing, the assistant terminal manager position atJacksonville was not filled.Miami terminal is equipped for heavy repair work.All terminals are equipped with various types ofmaterial handling equipment such as float jacks,pallets, pallet jacks, handtrucks, and barrel trucksto facilitate the handling of cargo. Each terminal isequipped with trailer dividers for use on small ship-ment operations to provide separate temperatureareas within the trailer, making possible the trans-portation of frozen and nonfrozen items on thesame vehicles.The terminal manager's duties are to supervisethe terminal and employees within the terminalarea; direct such employees as to their duties andwork assignments; assemble and transmit cargomovement information to central dispatch andother Florida terminals to promote prompt and effi-cient cargo movements; handle customer relationsinhis terminalarea asdirected by the Miamigeneral office; and inspect equipment to insure safeoperations. The Employer contends that the ter-minal manageris a conduit for the implementationof policies and directives formulated by manage-ment in Miami; that the authority of Florida ter-minal managersisgreatly restricted; and that theyare limited to $25 purchases and the handling ofminor damage claims.Driver classifications in the Employer's systemare as follows:1.Hourly paid drivers2.Hourly paid drivers B3.Hourly paid drivers B plus4.Hourly paid drivers A5.Salaried drivers6.Owner-operator driverThe Employer contends that these classificationsare for payroll purposes and do not indicate jobrequirements.Duties of the drivers include operating motorvehicle equipment from one location to another;loadingorunloading the vehicle or assistingtherein; checking the freight on and off the vehicle;checking freight on the dock as required; perform-irg as a helper driver with another to assist in load-ing or unloading of a vehicle; and engaging in hos-tling functions in the yard.All drivers, regardless of their classification, arerequired by Interstate Commerce Commission andDepartment of Transportation regulations to have aphysical examination; they must be 21 years of age;those who handle food are required by the State ofFlorida to have a health certificate; each drivermust personally inspect his vehicle before he leavesthe terminal area; any driver, regardless of classifi-cation, must prepare a log, if he travels outside a 50-mile radius from his point of origin, pursuant to De-partment of Transportation regulations. ALTERMAN TRANSPORT LINES, INC.21Driver training and evaluation programs areavailable to all drivers and employees who wish tobecome drivers. In addition to instruction onrefrigerationunits,drivertraininginvolvesfamiliarity with the variance in driving proceduresnecessary to operate a variety of trucks. A drivertraineewho is inexperienced in handling freightstarts his employment as a dockman. If he wishes toprogress, he must participate in the driver trainingprogram, and he may take prescribed tests to deter-minehis driver classification;i.e.,B, Bplus, or A.5The next promotional level from an A driver clas-sification is a salaried driver classification. Salarieddrivers are compensated at a higher rate.Regardless of classification, all drivers are subjectto identical policies and regulations controlled bythe general office in Miami. Hiring and firing is theexclusive prerogative of the personnel departmentinMiami. Drivers who fail to report for work aredocked for lost time irrespective of classification.All paychecks are issued by the general office.Drivers receive instructions from local supervisorypersonnel when they are in a terminal and assist inloading and unloading trucks. They must check inmoney and freight bills and must service their vehi-cles and report all out-of-terminal fuel purchased.All drivers are covered by company insurance poli-cies, including life insurance, public liability, andproperty and cargo damage. However, drivers areresponsible for paying their own fines with respectto traffic violations.Certain fringe benefits are for the benefit of alldrivers. The services of a credit union are availableto all drivers, and sick pay benefits are uniform forall.All vacation requests must be submitted to thegeneral office for approval. However, owner-opera-tors and their helpers do not receive vacation orholiday pay.Each driver classsification is compensated on adifferentbasis.An hourly driver punches atimeclock and is guaranteed 40 hours per week. Ifhe works less than 40 hours due to lack of work, heis stillcompensated for 40 hours. However, if thehourly driver failed to report to work on one dayduring the week and consequently failed to reachthe 40-hour mark, he would be paid only for thehours actually worked. Salaried drivers, all ofwhom are A rated, are guaranteed 60 hours perweek. And, as in the case with the hourly drivers, ifthe salaried drivers miss a day's work they aredocked for that time. Salaried drivers do not puncha timeclock and they receive an incentive of 20cents per shipment plus one-half cent per mile.'Owner-operators are paid on a revenue basis;i.e., apercentage based on the amount of freight theyhaul. They do not punch a timeclrjck.In Jacksonville, there are approximately 30 to 35hourly rated drivers; 15 to 20 salaried drivers; and35 owner-operators and helpers assigned to the ter-minal. The Employer contends that all of its driversengage in local pickup and deliveries, that hourlydrivers and salaried drivers both spend approxi-mately 50 percent of their time on local deliveries,and that owner-operators have been employed forthe express purpose of local delivery work. TheEmployer states that this is not true at all other ter-minals in the State.Sidney Alterman, the president of the Employer,testified that in the past year 15 or 12 hourly rateddrivers from the Jacksonville terminal have spentone or more nights out on the road. He estimatedthat these drivers spend 50 to 75 nights on the roadper year.Hourly drivers drive from Jacksonville to Savan-nah,Georgia, a distance of approximately 165miles.Some make the trip up and back in the sameday. The Georgia border is approximately 25 to 30miles from Jacksonville. The Jacksonvilleterminalareaincludes, among others, Gainesville, Savannah,and Waycross, Georgia. There is testimony that 50or 75 times a year an hourly employee is trans-ferred out of Jacksonville to take care of certainworkloads.Only the owner-operators perform the long-distancehauls to the Employer's terminals in NewYork City, Philadelphia, Chicago, Omaha, or Dal-las.According to Sidney Alterman, all drivers per-form"inState" runs between the Employer'sFlorida terminals,and salariedand hourly driversreceive thesameper diem.The Employer contends that, although a few ofthe lower rated hourly drivers limit their driving to"straight" trucks, i.e., trucks other than tractor-trailer rigs,"A" rated hourly drivers spend most oftheir time driving tractor-trailer rigs.Sidney Alter-man testified that hourly drivers drive tractor-trailer rigs that have sleeping accommodations.However, he also pointed out that each year theEmployer retires trucks and reassigns them to anearby area and that as trucks get old they areused closer to home.As noted previously, it is the Employer's primarycontention that the only appropriate bargainingunit would be a Florida-wide unit composed of allclassifications of drivers, dockworkers, plant cleri-cals, washrack employees,steammen, hostlers, andyardmen located at the Pensacola, Tallahassee,Jacksonville, Orlando, Tampa, and Miamiterminals" Some drivers have refused an A classification because it entails availa-The Employer contendsthat a similar20-cent payment per shipment isbility for travelanywhere in the Stateof Floridato be institutedfor hourlydrivers 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer. The Employer asserts that a sin-gle-plantor terminal unit is inappropriate where, ashere, there is no prior bargaining history; and thereiscentral control of supervision, labor relations,and hiring; integration of operations as well as sub-stantial integration of duties of all drivers and astrong community of interestamong alldrivers; auniformity of required skills and a uniform schedulefor wages and employee benefits; and interrelationof functions between all terminals; an interchangeof drivers between terminals; and drivers are infrequent contact with each other.Finally, the Employer attempts to distinguishGroendyke Transport Inc. ,7cited by the Board in theearlier consolidated proceeding, by pointing outthat unlikeGroendyke,wherein the Board stressedthe fact that terminalmanagershad substantialauthority in hiring,assigning,disciplining,andotherwise controlling drivers with respect to theirday-to-day work, the Employer's Florida terminalmanagersclearly do not possess such authority.The Board has often held that single-terminalunits arepresumptively appropriate. The Employerhas not offered sufficient evidence to warrant ourfinding that the Jacksonville terminal is an entirelydifferent type of operation from the Miami, Tampa,and Orlandoterminalswhere we found appropriateseparatesingle-terminal units, or that theGroen-dyke Transportdecisionisnotapplicable herein.Notwithstanding the centralization of operation inMiami, it is clearthat the Jacksonville terminalmanager mustexercise considerable discretion inthe handling of freight and in his day-to-day rela-tionshipwith the Employer's customers in theJacksonville area; he must determine when todiscipline an employee for the violation of rules bysuspension;and hemustalter work schedules in theevent of emergencies. The Jacksonvilleterminal isseveral hundred miles from Miami; it would be vir-tually impossible to operate the Jacksonville ter-minaland control the flow of freight without a con-siderable amount of authority vested in the terminalmanager, notwithstanding that thegeneralMiami must maintain the payroll, control interstateshipments, and do the bulk of hiring and firing ofpersonnel. Contrary to the Employer, wefindthatthe terminal manager does not merely serve as aconduit through which Miami's instructions arerelayed to the drivers assigned to the terminal. Theterminal manager's ultimate responsibility for thedispatch of local drivers and the flow of freight atthe terminal is vital to the success of the Em-ployer's total trucking operation. Accordingly, wefind that a separate single-terminal unit located atJacksonville is appropriate.The Employer contends alternatively that thesmallest bargaining unit that could be found ap-propriate would be a terminalwide Jacksonville unitcomposed of all classifications of drivers, dockwor-kers, plant clericals, washrack employees, steammen, hostlers, and yardmen. It asserts further thatthe facts as stated in the present case are substan-tially different from the conclusions reached by theBoard inthe consolidatedcases(178 NLRB 122)and, therefore, do not support the position that aunit limited to all Jacksonville "city or local (hourlypaid) drivers" plus other employees is appropriate.The Employer contends that none of the hourlyrateddriversare classified as "city or local"drivers,since all classificationsof drivers, whetherthey be B, B plus, or A rated, salaried, or owner-operators,engage inlocal pickup and delivery ser-vices; the Employer's operations require a constantinterchange of drivers between terminals; on anygiven day, 25 percent of the drivers working atJacksonville are assigned to other terminals; tempo-rary transfers occur 50 to 75 times a year out of theJacksonvilleterminal;salarieddrivers spend up to50 percent of their time on local deliveries; owner-operators have been hired at Jacksonville to dostraight local delivery; hourly drivers are scheduledto travel out of State for overnight runs; except forowner-operators, drivers are not assigned to anyparticular piece of equipment or to any specificroute; owner-operators also drive company-ownedvehicles when the need arises and also work on thedocks;' and equipment driven by the hourly driversis not limited to straight trucks and nonsleeper trac-tor-trailers.Finally, the Employer asserts that alldrivers share a substantial community of interest inthe operation of the Jacksonville facility.While the Employer does point out some factorsthat distinguish the Jacksonville facility from thosefacilities involved in the consolidated proceeding, ithas failed to substantiate, on the record, its conten-tion that the working conditions at the Jacksonvilleterminal are sufficiently different from those at theMiami, Tampa, and Orlando terminals wherein wefound appropriate separate units of local hourlydrivers. Furthermore, Sidney Alterman testified, insupport of his contention that only a statewide unitof the Employer'sterminalswas appropriate, thatthe operations at the Employer's variousterminals,including Jacksonville, are similar.We find that such differences as exist are notcontrolling and are not sufficient to warrant a find-7 171 NLRB 9976The Employer notes that on these occasions the owner operators arecompensated on an hourly basis. ALTERMAN TRANSPORT LINES, INC.ing that onlya unitof all drivers at the Jacksonvilleterminal isappropriate. Perhaps themost signifi-cant factor is that hourly drivers are scheduled todrive out of State. However, the Georgia border isonly 20 to 25 miles away from Jacksonville, andmany of the trips into Georgia by the hourly driversare a resultof pickups and deliveries within the ter-minal area.The Employer's unit positionwould ap-pear to be based on the premise that only an op-timum unitis appropriate. However, the Board hasoften found that the unit found appropriate neednot be the only appropriate unit.In support of its contention that all drivers withinthe Jacksonville terminal share a substantial com-munity of interst, the Employer notes the following:(1) all classes of drivers are charged for freight theyfail to deliver; (2) all drivers punch a timeclock atvarious times;' (3) all drivers are permitted to pickup casual help with the permission of thedispatcher; (4) all drivers perform dockwork; (5)none of the drivers have the right to refuse work;(6) all drivers use nonmotorized equipment; and(7) all drivers are required by the Interstate Com-merce Commission and the Department of Trans-portation to have physicalexaminations.None ofthe above factors, whether viewed individually orcumulatively, would warrant our finding that theonly appropriate unit would consist of salarieddrivers, owner-operators, and hourly drivers.Notwithstanding that there are factors hereinwhich indicate that the operation at the Jackson-ville terminal may differ slightly from the opera-tions at the three terminals in the consolidatedproceeding (Miami, Tampa, and Orlando), we findthat the record herein supports a finding that theEmployer's hourly drivers at the Jacksonville ter-minal have a separate community of interest fromthat of the salaried drivers and owner-operators andtheir helpers because of their different duties andfunctions, separate supervision, and different basisof payment. At Jacksonville, there are approxi-mately 30 to 35 hourly rated drivers who spend atleast50 percent of their time on local deliverieswithin theterminalarea,which includes, amongothers, Gainsville, Savannah, and Waycross, Geor-gia; approximately 50 percent of the hourly driversare classified as B orB plus drivers; hourly driverspunch a timeclock; they are guaranteed 40 hours aweek;somelocal hourly drivers do nothing butmake pickups and deliveries within the Jacksonvillecity limits; hourly drivers drive straight trucks andare not -required to qualify as "A" drivers capableof driving tractor-trailer equipment, although some23hourly drivers have qualified to drive such -equip-ment; hourly drivers check with and receive theirorders from city dispatch rather than centraldispatch; and they have the same local supervision.The record indicates that the interests and-work-ing conditions of the salaried drivers and theowner-operators are substantially different fromthose of the hourly drivers at the Jacksonville ter-minal. Salaried drivers `are guaranteed 60 hours ofwork per week; they receive an incentive pay planof 20 cents per shipment plus one-half cent permile for each mile they drive; salaried drivers mustall be "A" rated, i.e., qualified to drive a tractor-trailer rig; both salaried drivers and owner-opera-torsmake frequent overnight trips as a matter ofcourse; neither salaried nor owner-operators arerequired to punch a timeclock; and both salarieddrivers and owner-operators get their instructionsfrom central dispatch in Miami when they are outon the road. Owner-operators own either the trac-tor or both the tractor and the trailer; they performmost if not all of the Employer's long-distance haul-ing; and they are paid a percentage based on thefreight they haul.In view of the above, we find that the hourly paidlocal drivers constitute a separate unit. There is afurther question, however, as to the unit placementof the following categories, which the Petitionerwould exclude:Dock Foreman and Dock Foreman Checkers:ThePetitioner contends that they are supervisors. TheEmployer, although it did not take a specific posi-tion at the hearing or in its brief, asserts that theywork on the dock checking freight; that they directcertain dockworkers as to what trucks are to beloaded or unloaded; and that at times they load andunload the trucks. The record also shows that theydirect dock employess, and, while the drivers areloading and unloading, they do so at the directionof the foreman. On the basis of these facts, we findthat the dock foreman and the dock foremancheckers responsibly direct the employees on thedock and we shall exclude them from the unit.Dispatchers:The Petitioner would exclude thedispatchers as supervisors. The Employer look -nospecific position either at the hearing or in its brief.The dispatchers instruct drivers and helpers in ac-cordance with central dispatch orders; they assigndrivers to vehicles; and they relay instructions todock foreman for the loading or unloading of vehi-cles. Sidney Alterman testified that the dispatchersspend 75 to 80 percent of their time directing otheremployees. On the basis of the foregoing facts, weSalaried drivers punch a timeclock to keep track of hours in excess of60 per week Owner-operators punch a timeclock when driving company-owned vehicles or when working on the dock 24DECISIONSOF NATIONALLABOR RELATIONS BOARDfind that the dispatchers responsibly direct otheremployees and we shall exclude them from the unit.Cashier:The Petitioner would exclude the cash-ier as lacking a sufficient community of interest.The Employer would include this employee as aplantclerical.The cashier types outboundmanifests of truck movements; checks all drivers'receipts, freight bills, and cash collections; andprepares reports for the general office. The cashieralso receives money from people who have to pickup their freight at the terminal. The duties of thecashier are primarily office clerical; we shall there-fore exclude the cashier from the unit.O S & D clerks (overage, shortage, and damage):The Petitioner would exclude these clerks aslacking sufficient community of interest. The Em-ployer would include them. 0 S & D clerks workwith the drivers to locate freight shortages; theydetermine where excess freight belongs; they assessthe cause and cure for damaged freight; they deter-mine the disposition of refused freight; and theyhelp the drivers load freight. One of the two 0 S &D clerks is a woman who occasionally repacks lightmerchandise. Notwithstanding their daily contactwith the drivers, the 0 S & D clerks are primarilyoffice clericals;we shall therefore exclude themfrom the unit.Rate clerk:The Petitioner would exclude this em-ployee as office clerical. The Employer contends heis a plant clerical. The employee in this job reviewsthe shipping documents to determine what cargo isbeing transported in order to determine the propercharge in accordance with tariffs filed by the carri-er with the State and Federal governments. As theduties of the rate clerk are primarily office clerical,we shall exclude him from the unit.Billing clerk:The Petitioner would exclude thisemployee as an office clerical. The Employer wouldinclude him. This employee prepares freight bills;examines bills to determine corrections and weightand type of cargo; and resolves problems by con-sulting with the drivers to convey information withrespect to merchandise. Clearly, the billing clerk isprimarily an office clerical; we shall exclude himfrom the unit.Checkers:Although the Petitioner did not men-tion checkers either in the original petition or in theamended petition, it did indicate at the hearing thatit amended the petition to conform the unit soughtto the unit inclusions found appropriate by theBoard in the consolidated proceeding. The Em-ployer took no specific position. There are four tosixemployees in this job category. They checkfreight on and off vehicles, aid in loading and un-loading trucks, and select freight to be stored at thedock. They work with all dock employees and allclasses of drivers on the trucks and on the dock.Drivers and dockmen also work as checkers on adaily basis. Checkers have a sufficient communityof interest with the drivers and dockmen; we shallinclude them in the unit.WashrackMan:The Petitioner would excludethis employee because of his dissimilar duties. TheEmployer wo,lld include him because of his regulardaily contact with drivers and dockmen. He isresponsible for spotting trucks at the dock, unhook-ing trailers, and aiding the drivers in the washingand loading of the meat racks. As this employee hasduties and interests substantially different fromthose of the other employees in the unit, we shallexclude him from the unit.Garage Employees (mechanics, shop employees,and helpers):The Petitioner would exclude thegarage employees as lacking sufficient communityof interest. The Employer took no position on in-clusion or exclusion of these employees. As theseemployees are engaged in shop and service workand they work in a separate area of the terminal,we find that they have interests substantially dif-ferent from the other employees in the unit; and,therefore, we shall exclude them from the unit.In view of the foregoing, we find that the follow-ingemployees of the Employer constitute aseparate appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act:All hourly paid local and city pickup anddelivery drivers, and dockmen, checkers, yard-men, hostlers, and regular part-time dockmenemployed at the Employer's terminal locatedinJacksonville,Florida,but excluding allmechanics or shop employees, washrack em-ployee, office clericals, casual dockmen, dockforeman and dock foreman checkers, all otheremployees, guards, and supervisors as definedin the Act.[Direction of Election10 omitted from publica-tion.]` O In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election should have access to a listofvoters and their ad-dresses which may be used to communicatewith themExcelsior Un-derwearInc, 156 NLRB1236,N L R B v Wyman-Gordon Co.,394 U S759 Accordingly, it is hereby directed that an election eligibility list, con-taining the names and addressesof all theeligiblevoters,mustbe filed bythe Employer with the Regional Director for Region 12 within 7 days of thedate of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time tofile this list shall be granted by the Regional Director except in extraordina-ry circumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed J.P. STEVENS& CO., INC.J. P. Stevens&Co., Inc.andIndustrial Union De-partment,AFL-CIO. Cases 11-CA-3910 and1 1-CA-3 944June 5, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH, BROWN, AND JENKINSOn March 6, 1970, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that these allegations be dismissed.Thereafter, the Respondent and the Charging Partyfiled exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein tThe Trial Examiner found that the Respondentviolated Section 8(a)(1) of the Act by deviatingfrom its past practice of relying solely upon a writ-ten notice to disclose new wage benefits and in-stead orally announcing a wage increase 2 days be-fore a scheduled Board election. While the TrialExaminer found that the Respondent's action inposting the notice of the wage increase would nothave constituted a violation of the Act, he thoughtotherwise about the oral announcement. We do notagree with the Trial Examiner as to the legal effectof the oral announcement in view of his otherfindings that the Respondent was conforming to in-dustry action in granting the wage increase, thatwritten notices were placed on some plant bulletinboards during the first speech in accordance with' In its exceptions, the Charging Party requested the Board to extend thescope of the Order recommended by the Trial Examiner so as to include allof the Respondent's plants in North Carolina, South Carolina, and GeorgiaIn view of the nature of the violations herein found, we do not think that25the Respondent's past practice, and that the oralannouncement was made in the context of a pro-tected antiunion speechAccordingly,we shalldismiss that allegation of the complaint.THE REMEDYWe have found in agreement with the Trial Ex-aminer that the Respondent engaged in conductviolative of Section 8(a)(3) and (1) of the Act andaccordingly we adopt his remedial recommenda-tions in that regard. However, we have found, con-trary to the Trial Examiner, that the Respondenthas not engaged in a certain other unfair laborpractice in violation of Section 8(a)(1) of the Actand we shall dismiss that allegation of the com-plaint.Upon the basis of the foregoing findings of factand upon the record as a whole, we substitute thefollowing conclusion of law for the Trial Examiner'sfourth conclusion of law:4.By announcing an additional paid holiday 2days before a scheduled Board election at its Cleve-land plant in Shelby, North Carolina, the Respon-dent engaged in conduct violative of Section8(a)( I) of the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, J. P.Stevens & Co., Inc., Shelby, North Carolina, andHickory, North Carolina, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, as somodified:1.Substitute the following for paragraph 1(c):"Announcing improved holiday benefits for thepurpose of influencing the outcome of an election."2.Substitute the following for paragraph 2(a):"Offer to Geneva M. Beck immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofpay suffered by reason of her unlawful discharge, inthe manner set forth in the section of the Trial Ex-aminer's Decision called `The Remedy."'the affirmative provisions of our Order should be extended beyond theCleveland and Longview #1 plants, which were the plants where the unfairlabor practices in these cases occurred183 NLRB No. 5 26DECISIONS OF NATIONAL3.Add the following after paragraph 2(h):"IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions of the Act not found herein."4.Delete the words "wage increases or" afterthe words "WE WILL NOT" in the first indentedparagraph in Appendix A.5.Substitute the following for the third indentedparagraph in Appendix B:WE WILL rehire Geneva M. Beck to herformer job or, if that job no longer exists, to asubstantiallyequivalentposition,withoutprejudice to her job seniority, and we will giveher the backpay which she lost because wefired her for her union activities.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: These matterswereheardatShelby,NorthCarolina,onNovember 18, 1969, pursuant to a charge filed- inCase 11-CA-3910 on March 27, 1969, by Industri-alUnion Department, AFL-CIO; and in Case1 l-CA-3944 on July 8, 1969, by the IUD. Havingpreviously on July 31 and August 29, 1969, respec-tively, issued complaints in Cases I1-CA-3910 and11-CA-3944, the Regional Director for Region 11of the National LaborRelationsBoard, on Sep-tember 8, 1969, issued an order consolidating casesand notice of hearing. The General Counsel timelyfiled a brief with me.Upon consideration of the brief of the GeneralCounsel and upon the record in the respectivecases,' and my observation of the witnesses in eachcase, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent is, and has been at all times materialherein, a Delaware corporation owning and operat-ing in Shelby, North Carolina, a plant engaged inthemanufactureanddistributionof textileproducts; and in Hickory, North Carolina, a plantengaged inthemanufacture and distribution ofhosiery products.During the 12-month period immediately preced-ing the issuance of the complaints herein, Respon-dent separately at each of said plants manufacturedfinished products valued in excess of $100,000, and' In accordance with the request of the General Counsel I takeofficialnotice of the following decisions involving the RespondentCompany 157NLRB 869,enfd as modified 380 F2d 292 (C A 2), cert denied 389 U S1005, 163NLRB 217, enfd as modified 388 F.2d 896(C A 2), cert. de-nied 69 LRRM2435, 167 NLRB 266,and 167 NLRB 258, enfd. asmodified406 F.2d 1017, 171 NLRB 1202, enfd 417 F 2d 533 (C A 5),177 NLRB 944,and 179 NLRB 254 1 have similarly noted,as requested bythe General Counsel,the decision of Trial Examiner Lawrence A. Knapp(TXD-588-69)LABOR RELATIONS BOARDsold and shipped separately from both its ShelbyandHickory,NorthCarolina,plantsfinishedproducts valued in excess of$100,000 to points andplaces outside the State of North Carolina.Upon these admitted facts I find that Respondentis and has been at all times material herein an em-ployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO,hereinafter called the Union, is admitted to be alabor organization within the meaning of Section2(5) of the Act,and Iso find.III.THE UNFAIR LABOR PRACTICESA. Case 11-CA-39101.The issueThe complaint alleges that on May 26, 1969, theRespondent,through its general manager, JamesSheppard,promised its employees wage increasesand other benefits in order to induce them fromassisting the Union or becoming or remaining mem-bers of the Union.2.The scheduled electionThe record establishes that a representation elec-tionwas scheduled to be conducted by the NationalLabor RelationsBoardamong the employees atRespondent's Shelby, North Carolina, plant on May28, 1969.3.Benefits orally announcedOn Monday, May 26, James Sheppard,generalmanager of Respondent's Shelby group of mills,'gave three separate speeches to groups of em-ployees assembled in the plant warehouse. Thespeeches lasted approximately 20 to 30 minutes.Contending that the speeches were "antiunion,"the General Counsel challenges only that part ofthe separate speeches which allegedly contained apromise of wage increases and other benefits.James Sheppard credibly testified that in each ofhis speeches to the employees on May 26 he statedthat effective July 7 there would be an upward ad-justment of wages, and that the Company "was in-corporating" an additional paid holiday "in lieu ofa time and a half holiday." In his speeches, Shep-pard did not designate the holiday which was to beobserved.3'This group is comprised of six mills, including the Shelby mill known asthe Cleveland plant.' Employee Julius Downy credibly testified that Sheppard prefaced hisannouncement of a raise by an observation that the Company"tried tokeep up with the textile trend," that the textile industry was one of thehighest paid industries,and that the Company was "one of the highest paidcompanies " J.P. STEVENS & CO., INC.During the course of the first two speeches Shep-pard mentioned the disruptive effects of strikeswhich could cause turmoil in the plant, loss ofearnings and jobs, and result in union fines for non-participation. Strike experience in two neighboringplants of other employers was highlighted. Shep-pard stated that the Company was doing its best foremployees and advanced his opinion that it wouldbe in the best interest of the employees not to letthe Union represent them.44.The posted noticesThe first speech which Sheppard made to em-ployees assembled at the plant commenced at ap-proximately II a.m. While Sheppard was in theprocess of addressing the assembled employeesthere was posted on some but not all plant bulletinboards the following notice:In keeping with the policy of our Company tomaintain wage levels which are among thehighest in the Textile Industry, we are pleasedto announce that an upward adjustment ofwages will be made effective Monday,July 7,1969.The necessary calculations are being made todetermine the new rates and each employeewill be notified of his new rate by his Super-visor as soon as this work is completed.In addition to the wage increases, we are alsopleased to announce that there will be an addi-tional paid holiday. The date to be announcedlater.We appreciate your continuing cooperationand loyalty.JuliusDowny credibly testified that he did notobserve the notice posted on the plant bulletinboard which he perused following his attendance atthe second meeting. Other employees testifiedcredibly that they first learned of the wage increaseand additional holiday through the auspices of thespeech.William Washington, an employee of some9 years' standing, testified credibly, and without"The foregoing is based on a synthesisof thetestimonyof WillardGaskey,Leonard Marable,Galvin Howell,ShirleyMcConnell,WilliamMitchell,Jr, William Washington,JuliusDowny, andMartin Fowler whoattended either the first or second meeting and heard Sheppard's remarks Ido not credit the testimonyof Martin Fowlerto the effect that Sheppardstatedin specificterms that the employees could "only receive benefits bystaying with J P Stevens"or the testimony of Galvin Howell to the effectSheppard stated in specific terms that the Company "was more favorablefor peoplethan the Union "Evidence sufficient to give context to the wage and holiday announce-ment was received in evidence over the objection of Respondent Con-sideration of testimony relating tothese concededlyprotected utterancesby JamesSheppard,for the purpose of shedding light and giving dimensionto the announcements alleged to be unlawful,isappropriateHendrixManufacturing Company v.N L R B,321 F 2d 100, 103 (C A5), see alsoDarlingtonManufacturing Co v N LR R,68LRRM 2356, 2361-62,(C A 4), enfg 165 NLRB 107427contradiction, that in the past wage actions hadbeen first announced by written notice posted inthe plant.'James Sheppard credibly testified that noticesidentical in wording but slightly different in formatfrom that posted in the Cleveland plant were postedin the six plants comprising, together with theCleveland plant, the Shelby group.Sheppard testified that only at the Clevelandplant were speeches made to employees during thisperiod of time and that only at the Cleveland plantwere employees assembled and verbally informedof the pendency of a wage increase and the addi-tion of a paid holiday.5. Industry wage action.On Friday, May 23, Burlington Mills announcedageneralwage increase. Sheppard testified,credibly, that through trade journal and newspapercoverage and through word of mouth, this actiongained notoriety in the industry and that he per-sonally became apprised of it prior to his speech onMonday, May 26. Prior to his speech on May 26,Sheppard was in telephonic contact with his superi-ors who informed him of the Company's plan to in-stitute a wage increase and to add a paid holiday.On the occasion of his telephone conversation, thependency of the Board election at the Clevelandplant was discussed and the decision was made toproceed with the wage and holiday decision. Shep-pard's best recollection was that he learned of thewage action of Burlington on May 23 or May 24and that his conversation with his superior trans-pired on Saturday, May 24.The wage increase and addition of a paid holidaywas announced companywide to become effectiveat all plants of Respondent and was not limited tothe plants comprising the Shelby group.'ConclusionsThe evidence of record establishes that in thepastRespondent has followed, at its Clevelandplant, the practice of apprising employees of wageincreases through the posting. of written notices onplant bulletin boards. In May, at the Clevelandplant, this method of informing employees was not'The testimony of record is not so definitive as to warrant rejection ofSheppard's testimony that during thefirst speechnotices were posted in theplant,nor is it sufficient to establish that,merely because the notice was notobserved on certain specified bulletin boards,itwas not posted on other ofthe several bulletin boards in the plant"On the basis of the testimony of James Sheppard which is undisputed Ifind that Respondent's wage decision was preceded by a decision of a com-petitor, Burlington Mills, to grant a general wage increase to its employeesWhile James Sheppard displayed a lack of certitude as to precisely whenand how he learned of the Burlington wage action, I find that his testimony,considered in its totality, supports the finding that Burlington Mills took thelead in the round of wage increases granted in May 1969 The GeneralCounsel came forward with no evidence countering Sheppard's oraltestimony,although evidence to establish the validity or invalidity of Shep-pard's testimony was undoubtedly readily available In sum, I credit Shep-pard 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowed in first announcing improvements inbenefits to a significant segment of the employeecomplement.There is no challenge to the General Counsel'scontention that employees, attending the first meet-ing on the morning of May 26, 2 days prior to ascheduled representation election, first learned ofthe wage increase in the course of a speech, givenby the plant's highest management official. Theevidence supports the General Counsel's conten-tion that the speech had an antiunion tenor.The record established to my satisfaction that, ingranting the wage increases, Respondent was fol-lowing the lead and conforming to industry pattern.Iam similarly satisfied that industry action playedno role in Respondent's announcement of an addi-tional paid holiday.The General Counsel contends that Respondent'sconduct violated Section 8(a)(1) of the Act andfallsclearlywithin the doctrine ofN.L.R.B. v.Exchange Parts Company,375 U.S. 405, 409-410.InExchange Partsthe Board found that an em-ployer violates Section 8(a)(1) of the Act by con-ferring benefits to his employees shortly before arepresentation election where the employer's pur-pose is to effect the outcome of the election. In thecourse of its opinion the court stated the oft-citeddicta:The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside thevelvet glove. Employees are not likely to missthe inference that the source of benefits nowconferred is also the source from which futurebenefits must flow and which may dry up if it isnot obliged. The danger may be diminished if,as in this case, the benefits are conferred per-manently and unconditionally. But the absenceof conditions or threats pertaining to the par-ticular benefits conferred would be of con-trollingsignificanceonly if it could bepresumed that no question of additionalbenefits or renegotiation of existing benefitswould arise in the future; and, of course, nosuch presumption is tenable. [Footnote cita-tion omitted.]Noting the observation of the court below thatthe questioned conduct stood in isolation, theSupreme Court observed inExchange Parts, supra,410:Other unlawful conduct may often be an indi-cation of the motive behind a grant of benefitswhile an election is pending, and to that extentit is relevant to the legality of the grant; butwhen as here the motive is otherwiseestablished, an employer is not free to violate §8(a)(1) by conferring benefits simply becauseit refrains from other, more obvious violations.The essential inquiry here is into Respondent'smotivation, forExchange Partsdid not relegate mo-tive to the realm of the immaterial. Rather, itfashioned the requirement that to support a viola-tion of Section 8(a)(1) there must be evidence suf-ficient to support a finding that an employer's con-ferral of employee benefits "while a representationelection [is] pending [is] for the purpose of induc-ing employees to vote against the union."7To sustain the complaint a finding of unlawfulmotive must be drawn from the proof of recordherein, showing a departure on the part of theCompany from past practice in the method of an-nouncing wage increases and from the absence ofany business necessity requiring or warranting theannouncement of an additional paid holiday soproximate in time to the pending election at theCleveland plant.Given the lack of any business exigency and thetime proximity of the election, the latter action,standing alone, is a sufficient basis from which theinferenceof unlawful motive may be drawn.8 Whenthis inference is buttressed by evidence revealingthat Respondent did not follow past practice at theCleveland plant of relying upon a written notice todisclose new wage benefits, the motivation becomesmore suspect. When further considered in light ofthe evidence that all employees at the Clevelandplant were informed of the Company's beneficenceeither in the forum of an antiunion speech, or inclose time relationship to their exposure to anti-union comments, the scale of proof tips strongly infavor of the General Counsel. The Respondent un-dertook no explanation of its reasons for not defer-ring announcement of holiday benefits until afterthe election, and for including at the Clevelandplant the announcement of the wage and vacationbenefits in the speeches presented to the assembledemployees.The protected, but antiunion, com-ments of the company manager disassociated fromcompany conduct, of course, can form no basis fora finding of a violation.9 But when, as here, anti-union remarks serve as the backdrop and setting fortheannouncement and bestowal of significantbenefits immediately prior to an election, theevidence warrants a finding of improper motive.While the improvement in holiday benefits ap-pears to have been applicable to and announced atall of Respondent's other plants through the postingof notices, the singular lack of urgency in publiciz-ing for the benefit of the employees the addition ofthe holiday is revealed by the fact that managementhad not yet decided upon the holiday to be added.There is a void of evidence suggesting competitiveor industry factors requiring the announcement.These considerations and the Respondent's propen-sity, as established by a series of cases litigated be-TonkawaRefining Co ,175NLRB 619" SeeBrowningIndustries, Inc,142NLRB 1397, 1400,Lincoln Mfg. CovNLRB.,382 F 2d 411 (C A. 7),enfg 160 NLRB 1866,Burkley En-velope Company,165 NLRB 43, J.Taylor Mart, Inc, dlbla Taylors IGAFoodliner,166 NLRB 329; c£Falcon Plastics-Division of B-D Labora-tories, Inc,164 NLRB 786, 793-794,Phillips-Van Heusen Corp.,165NLRB 19N L R B vExchangeParts Company, supra,409, fn 3 J.P. STEVENS& CO., INC.fore the Board and courts, to commit violations ofthe Act in furtherance of a design to counter unionorganizationalefforts whenever such efforts emergewarrants the finding, which I make, that the an-nouncementof theholiday benefitwas timed to cor-respond with the election at the Cleveland plant.The wage action precipitated by industry decisionsserved as a convenient nexus for but did not neces-sitate the admixture of the holiday enticement. Ifind that the timing was settled upon by companymanagement with an eye to its foreseeable impactupon the election pending at the Cleveland plant.In sum, I conclude from the evidence as a wholethat the Company refrained from placing exclusivereliance upon posted notices as a means of first in-forming employees of the wage increase and timedthe announcementof a plan to improve holidaybenefits because it sought to gain maximum impactfrom these actions by joining their announcementin a preelection, antiunion speech at the Clevelandplant. I find this conduct violative of Section8(a)(1) of the Act.B.Case11-CA-39441.The issuesThe complaint alleges that in violation of Section8(a)(1) of the Act Respondent unlawfully inter-rogated employees; unlawfully issued warnings tothem; and, by changing their working conditionsand constantly maintaining a watch over them dur-ing normal working hours, harassed and intimidatedthem. Additionally, the complaint alleges that on orabout June 5, Respondent discriminatorily ter-minated the employment of Geneva M. Beck.2.The Longview operationa.Supervision and employee complementIn Hickory, North Carolina, Respondent has twoplants known respectively as Longview #1 andLongview #2. Only Longview #1 is directly in-volved in this preceding. At the Longview #1 plantare employed approximately 1,200 to 1,300 em-ployees.At pertinent times Glenn Deck was em-ployed as personnelmanager,Harry Jensen servedas assistant personnel manager, Don Baker servedas department head of the greige department,10 andKenneth Greer was supervisor of the dextramat de-partment, with supervisory responsibility over thegreige mending work carried on in the dextramatdepartment. At the Longview #1 plant there weremaintained at pertinent times three working shiftsand Greer's responsibility extended to all threeshifts.b.The dextramat departmentIn the dextramat department are employed oneach shift 20 dextramat machine operators, 1 spot10Baker entered on his duties as department head on January 26, 196929checker, 2 fixers, and 1 production clerk. In addi-tion, on the first shift only is employed one menderwho performs greige mending work. Geneva Beckwas employed as the greige mender in the dextra-mat department at pertinent times until June 5.Menders are employed in other departments atboth Longview #I and #2.3.Beck's employment and dutiesPrior to the cessation of her employment on June5,Beck had been employed by Respondent as amender for approximately 3 years. For approximate-ly 18 months Beck served as the greige mender inthe dextramat department. Some 4 or 5 weeks be-fore her termination, Geneva Beck was assigned todo mending at a mending table in the department.Prior to that, during the course of her employmentas a mender in the dextramat department, utilizinga portable mending machine, Beck moved from oneoperator in the department to another mendingstocking which had ticks and pulls and which hadbeen placed aside by the operators to be mended.In addition, as time permitted by use of her porta-ble mending machine she performed mending taskson production set aside by operators on the secondand third shifts.On or about April 14, Beck was informed thatshe would no longer perform her duties by circulat-ing among the operators in the department. Beckwas told that thereafter she would be assigned to awork station and would use a different machine inlieu of her portable mending machine. At the timeof this change, Beck was compensated at the hourlyrate of $1.91. Incident to the change of assignment,as found below, she was placed on a productionrate basis and was compensated on the basis of 27cents a dozen.4.Beck's union activitiesGeneva Beck credibly testified that in lateFebruary the organizational campaign at the Long-view plant#1commenced,Beck attended or-ganizational meetings and signed a union card. Inaddition she passed out some union literature.5.The alleged interference, restraint, and coercionGeneva Beck credibly testified that on or aboutMarch 20, in the company of employee BarbaraAnnas, she spoke with Kenneth Greer, her super-visor. Beck and Annas had attended a union meet-ing on the evening of March 19 and after consulta-tion together decided to inform Greer of theirunion activities. They approached Greer and statedthat they were "for the union," and asserted furtheithat they were not"sneaking and slipping aroundand trying to hide" their preference for the Union.Greer responded that it was their privilege to be infavor of the Union and he asked Beck if she weregoing to be "active." She answered in the affirma-tive and Greer observed, "I'm going to feel sorryfor some people." 30DECISIONSOF NATIONALLABOR RELATIONS BOARDBeck credibly testified that theretofore Greer hadbeen friendly and would greet her in the morning.Thereafter,Greer spoke to her only as the necessityof his supervisory responsibility required. Addi-tionally,Beck credibly testified,Greer and DonBaker,department head of the greige department,"would stand around and watch[her] and talk,which was unusual from what had been takingplace."Geneva Beck credibly testified that on April 11,Kenneth Greer informed her that she had no workto do,Beck responded by stating that she had plen-ty of work to do and Greer responded,in sub-stance, that while there was work on hand to beperformed it would be done by employees inanother department in their spare time after theyhad caught up with their normal workload. Beckchallenged the fairness of not permitting her towork a full 40-hour week while allocating availablework to employees in another department. Greerasked Beck if she wished to speak to Don Bakerand Beck did so. She went with Greer to speak withBaker.In speaking with Baker,Beck stated that shedid not understand why she could not work whenshe had"plenty of work"to do.Baker observedthat Beck's department was "closed"and Beck an-swered that she was behind in her work and ob-served further that she had worked on previous oc-casions when the rest of the employees were "off."Baker thereupon observed that Beck was,in fact, 3weeks behind in her work.Beck responded byinquiring,"Well, how can I catch it up if I don'twork while they're off?"Baker answered that shecould catch up on her work on Monday.Beck as-serted that the other employees would be back onMonday, and that there was more work than shecould do.Baker answered,"Well we'llget some-body to do it. The department is closed."Geneva Beck credibly testified that she hadworked on"several Friday mornings"when thedextramat department had been closed and that, onan unspecified number of occasions, she had donemending when the department was closed. Beckfurther testified that on the occasion of her conver-sation with Greer and Baker she observed SandraFulbright,the production clerk,working in thedextramat department.However, Beck testifiedfurther that Fulbright's work was such as to requireher to remain daily current,whereas her ownmending work could be accumulated and deferred.Don Baker testified credibly that after assuminghis position as supervisor of the greige departmenton January 26, 1969,he made it a practice when adepartment was closed down not to permit any in-dividual other than the production clerk in the de-partment to work.'[" Don Baker credibly testified that the exception made with respect tothe production clerk was premised upon the fact that in order to determinein an efficient and timely fashion the earnings of the production employees,itwas essential to permit the production clerk to work on the day followingthe shutdown of a department for the few hours necessary for her tocomplete her duties6.The alleged constructive dischargea.The April 14 changeIn late February,Baker spoke with BennettCausby,superintendent of the finishing greige de-partment concerning the concept of changing thejob of Geneva Beck from a roving one to a stationa-ry one.Causby had served as a superintendent inthe greige department of Longview plant#1.Afterconsidering the matter with production manage-ment,in early April,Causby instructed Baker toplace Beck at a stationary mending table in thedextramat department. Baker was told to prepare atable in the dextrament department at which Beckcould work.Baker transmitted these instructions toGreer and the table was installed. On April 14,Beck was informed of the decision to change herjob from a roving one to one performed at a sta-tionary mending position in the plant.She was in-structed henceforth to work at or in the closevicinity of the mending table which had been in-stalled.Beck was assigned a different mendingmachine than the portable one which she had beenusing and on which she had originally trained at theoutset of her employment 3 years previous. Beckwas further told to work at perfecting her mendingtechniques and increasing her output with the newmachine.Beck was then informed that for thepresent she would continue to be compensated ather hourly rate of $1.91, but that she would later beplaced on a production rate to be determined. Beckworked on this basis until Monday,May 26. In the6 weeks between April 14 and May 26 Beck's bestdaily production was 27 dozen.Kenneth Greertestified this equaled her best production while rov-ing and using the portable machine. Beck testifiedwithoutcontradictionthatGreerhadnevercriticized her work and that Greer's former superi-or,Bobby Dotson, had complimented her work.Beck never received any written reprimands orwarnings.b.Theproduction ratemade effectiveOn May 26,after a portion of the morning hadpassed,Beck was informed by Greer that she wasnow on a production rate and had been so since thebeginning of the workday.Beck was told that herpiece rate had been set at 27 cents per dozen. Beckprotested the rate,stating that it would be impossi-ble at the rate set to earn the minimum wage of$1.60, much less her previous wage of $1.91. Beckobserved that she had not been timestudied andinquired how the rate had been determined. Greerstated that the rate had been derived from those ap-plicable to menders in the finishing department.Beck asserted that the work techniques there weredifferent and urged Greer in order to assess the ac-curacy and fairnessof the 27-cent-per-dozen rate,to have another mender perform the mending workthat her duties required.Beck asserted in this con- J.P. STEVENS& CO., INC.nection that it would be impossible on the machineassigned to her for any mender to mend 47 dozen aday-the number of dozens necessary in order forher to earn at the equivalent rate of her formercompensation.Greer declined to make use ofanother employee for the purpose of comparisons.12c.Beck threatens to resignOn Monday, June 2, Beck informed Greer that ifadjustments could not be made in the piece rate as-signed to her in order to bring her compensation toa level equivalent to $1.91 that "this would be[her] last week." Greer answered, "We don't wantthat."Beck then informed Greer that she desired tospeak with Glen Deck, personnel manager. Greerstated he would endeavor to arrange this. The fol-lowing day, Greer contacted Beck and informedher that Deck was very busy, but that he would tryto arrange a meeting for her. Later in the day Greertold Beck that Deck was out of town, but would bein town Thursday and that Beck could talk withhim after work on Thursday.Beck was absent from work on Thursday, June 5.However, Beck placed a call to the plant and spokewith the switchboard operator. She requested tospeak to Deck but was told that he was busy. Beckleft a request for Deck to call her. She received nocall from deck.d.Beck's terminationand the aftermathBeck worked the following Monday, Tuesday,and Wednesday, June 9, 10, and 11, respectively,but did not again work in the employ of Respon-dent.On Friday, June 6, Beck was told by anotherfirm, Regal Manufacturing Company, to report towork on the following Monday at 4:30 p.m. How-ever, on Monday, Regal called and instructed Becknot to report.That evening, with Becklisteninginon thetelephone extension, Beck's husband called Greerat his home and inquired if Regal had contactedhim seeking a reference on Beck. Greer stated thathe had received a call but that he had referred thecall to the personnel office." The foregoing is based principally on the credited testimony of GenevaBeck To the extent the testimony of Kenneth Greer, Don Baker, andBennett Causby is consistent therewith,Icredit itWhile I credit thetestimony of Causby to the effect that he and Don Baker conversed in lateFebruary concerning the prospective modification of Beck'smending jobfrom a roving one to a stationary one, l do not credit the testimony of Bakerand Greer to the effect that on many unspecified occasions prior to the ac-tual change in the job Beck had requested the change be effectuated Beckdisclaimed any request on her part for such a change and convincinglytestified that,to the contrary,she did not desire a stationary assignmentand preferred a roving assignment Thus, l am convinced that eitherCausby was inaccurate in his recollection to the effect that,when Bakerfirst discussed the prospective change in Beck's Job,Baker informed himthat Beck had requested a change, or that, in making such a statement toCausby, Baker was misstating the facts31Thereafter,Beck contacted Glen Deck andinquired if he had received a call from_Regal. Deckstated that he had had no call. Beck protested thatshe had lost a job opportunity because someone atthe Company had given her "a bad recommenda-tion." Deck instructed Beck that the next time shegot a job to call him and he would give her arecommendation.7.Alleged posttermination threatSubsequently, on June 13, Beck went to theRespondent's office to obtain her final paycheck.She spoke to Harry Jensen, Deck's assistant. Inresponse to Jensen's inquiry into her separation,Beck stated that she was not "happy over the 31-cent per hour cut in pay." Jensen asked if Beck hadspoken to her superiors and she stated she had. Jen-sen then said, "Well, I think you jumped the gun alittle too quick." Beck asserted she felt that thematter had "come about over [her] union activi-ties." Jensen answered, "Well, Geneva, the onesthat had their name on that leaflet . . . anybodycould come by and pick up one." Jensen added thatitwould be hard for Beck to get a job in Hickory.Geneva Beck testified without contradiction thaton or about March 27 at the plant gates she hadpassed out a union leaflet bearing her name and thenames of approximately 100 other employees. 138.The alleged basis for production rateBennett Causby testified credibly, in substance,that the 27-cent-per-dozen rate was based on therate for menders already established at three otherplants in which he had previously worked. Hetestified further, in substance, that this rate was ap-plicable both in plant #1 and plant #2 for mendersusing the same type of machine Beck wasusing atthe time she ended her employment with Respon-dent. Causby further credibly testified that 98 per-cent of the menders in plant #I are assigned to sta-tionary work and are on a piece rate basis, whilethe 2 percent who work on a roving basis, includingthe mender in the greige inspection department, arecompensatedat anhourly rate. He testified furtherthat experienced menders at plant #2, working atthe rate of 27 cents per dozenearn inexcess of $2Moreover, t credit the testimony of Beck to the effect that she beganutilizing a new and different mending machine when she was placed at herfirst stationary position on April 14 She testified convincingly and withcertitude on this score On the other hand, while Baker and Greer testifiedthat this transition did not take place until May 26,they demonstrated lesscertitude and I am convinced that their testimony is in error The testimonyof Causby is not directly supportive of the testimony of Baker and Greer, inthis latter regard, as Causby did not testify directly as to the date of thistransition and did not specify any occasions after the modification hadbeen effectuated when he specifically observed Beck performing her du-ties" All of the foregoing is based on the testimony of Geneva Beck, which Icredit Neither Glen Deck nor Harry Jensen testified at the hearing 32DECISIONSOF NATIONALLABOR RELATIONS BOARDper hour. He testified however, in substance, thatthere are variations between the job of Beck andthat of other menders in that some mending jobsentail less mending detail than is required in Beck'sjob and some require more.9.Other evidence of changed attitudeGeneva Beck credibly testified that at a time sub-sequent to her March 20 conversation with Greerconcerning the Union, she injured one of her fin-gers with a pair of scissors and it was bleeding. Sheasked Greer for something to put on the finger andGreer answered that he did not have anything.Beck stated that Greer had a first-aid kit but Greercommented that he did not have any medicine andstarted to walk away from Beck. Thereupon JohnDeal, a supervisor on the third shift, approachedand Beck asked him for some methylate to put onthe finger. Deal said that he had something back inhis tote box and gave Beck a band aid.14 Becktestified there is available to the dextramat depart-ment a first-aid room to which Greer has a key.On April 25 during working hours Geneva Beckwent to the restroom and upon her return stoppedto speak with employee Sandra Fulbright. Beckasked Fulbright for a piece of chewing gum andspoke with her briefly. Greer approached her andcommented that Beck was not going to get hermending done. He observed that Beck had been inthe restroom and had been talking.15 Beck testifiedcredibly that employees were permitted to visit therestroom as required and that it was practice foremployees moving through the plant for that pur-pose to stop and speak with each other.Conclusions1.The constructive dischargeIfind that the evidence preponderates in favor ofa finding that Geneva Beck was constructivelydischarged in violation of Section 8(a)(3) of theAct.There is a suggestion in the record that DonBaker initiated an analysis of the dextramat mend-ing job which Beck held soon after he became su-pervisor of the greige department in late January,prior to the advent of the Union.There is,then, aninference of business purpose in the inquiry thatBaker initiated.But the evidence does not gobeyond this point and,indeed, as the Respondent'sexplanation for the personnel action developed onthe record,itbecomes clear that Respondent1°KennethGreer testifiedthathe couldremember no incident of thistype involvingBeckand testified furtherthat he had neverdeclined first-aid assistanceto any employeein the eventof injury on the job WhetherGreer's inabilityto recall the incident was feigned or whetheritderivedfromhis studiedavoidanceand noninvolvement with Beck throughout theperiod of time in question I do not determine However, I am convincedthat Beck was an essentially honest witness and would not have fabricatedthis incidentIfindthat the incident did, in fact, occurmakes no contention that in effectuating thechange in Beck's job it did so for production orother business purposes. I find that this was not afactor.The explanation of Respondent's agents for ef-fectuating the change in Beck's job from one in-volving a roving procedure to one performed at astationarymending table is that it was accom-plished at Beck's request and to please her. I findno credible evidence to support this thesis. Rather,the credible evidence of record establishes that thechange was not at her suggestion and was againsther wishes.In this context, it is pertinent that the change wasnot made until after Beck's union activities and af-finityhad become known to supervision. WhileBeck's union involvement was not particularly sin-gular among the employees, her support for theUnion had been pointedly disclosed to her super-visor prior to the changes which were wrought inher job. Her name had also been listed on unionleaflets distributed at the plant. It is a reasonable in-ference that, if her activity in distributing the leafletat the plant gate did not become known to supervi-sion, the union leaflets bearing her name wouldgain a certain degree of notoriety among Beck's su-periors in company management and supervision.16But, in any event, the evidence leaves no doubt thatafter her union affinity became known, and withouther request, changes of significance which resultedinno demonstrated or discernible benefit to theCompany were made in Beck's job. The changeswere implemented and adhered to despite Beck'sprotestations.The foregoing chronology is sufficient alone tocast a pale of suspicion over the actions whichRespondent took. However, Respondent's purposesand motives become crystallized when analysis ismade of the production rate established by manage-ment to govern the compensation which Beckwould derive from her job. Despite Beck's inabilityprior to the procedural changes in her job to everproduce at a rate higher than 27 dozen per day-arate not exceeded by her during her several weeks'trialat a stationary post-the rate set was onewhich, on the basis of her past level of proficiency,would compensate her at below the prevailingminimum wage and substantially below her previ-ous hourly rate. This consideration becomes com-pelling in light of the absence of even a modicum ofevidence suggesting that Beck was not a proficientmender and had not at all times during the courseof her employment been producing at a levelsatisfactory to supervision. The Respondent came'SKennethGreertestified that he had spoken to Beck on occasion whenshe had lingered speaking with SandraFulbrightfor aperiod of15 minutesor moreHe placedthe incident as having transpired after Beck's piece ratehad been effectuated Beck's testimony is to the contrary and I credit Beck.I think it likely,therefore,thatGreeris inaccurate in his recount of the sub-stance of his comments to Beck and the length of Beck's visit with Ful-bright18Harry Jensen, assistant personnel manager, knew of the leaflets J.P. STEVENS& CO., INC.33forwardwithno evidencesuggestingthat thechange inmodus operand:from roving to stationarywas expected to result in a significant increase inthe number of dozens which Beck could produce.There is no evidence warranting an assumption thatmanagementexpected her production to double soas to approximate her earnings prior to the change.It is significant that the roving procedure had beenan established and entrenched one at the plant andthat it was one which continued to be utilized ingreige inspection after the change which was madeinBeck's job. In the absence of any evidenceshedding suspicion upon Beck'scapabilities as amender,the evidence that some menders workingat the 27-cent-per-dozen rate earn at hourly rateshigher than Beck's former rate is not determinative.Not only was the evidence in this regard general-ized in nature but it lacked persuasive force in theabsence of direct contrast between Beck's per-formance and that of an operator performing theidenticalwork tasks that Beck was called upon toperform.It is not for this trier of fact to engage in specula-tion with respect to the proper procedures to beemployed by Respondent in establishing a produc-tion rate for Beck's job. Suffice to find on thisrecord Beck judged the rate to be so low as tonecessitate her resignation. Her judgment was for-mulated upon an awareness of her productioncapacity over an 18-month period using the porta-ble machine, and her short-term production recordat the stationary position. There is no evidence ofsubstance suggesting that Beck resigned for reasonsother than the paucity of her production rateearnings. In the abstract, it may be reasoned thatBeck's action in leaving her employment so soonaftergivingwarningofher intentionswasprecipitous.But to Beck, reliant upon anestablished level of income, there was nothing inthe response of supervision to her protest whichheldout any prospect of impending remedy.Greer's encouragement that Beck, an experiencedemployee working at or near her level of top profi-ciency, aspire to increase her earnings by increasingher production, was to Beck vapid and futile. Herinability to obtain an audience with the personnelofficer-even if attributable to other legitimate de-mands upon his time and availability-did nothingto increase Beck's confidence that necessarychanges would be made.Upon the record as a whole I conclude and findthat the change in the procedures of Geneva Beck'sjob were undertaken by management for the pur-pose of causing Beck dissatisfaction, and that theproduction rate assigned to the changed job was setat an artificially low level for the further purpose ofcausing Beck to resign her position of employment.Ifind that this was done for the purpose of riddingthe plant of a known union advocate, and that theconduct was violative of Section 8(a)(3) and (1) ofthe Act.2.The independent violations of Section 8(a)( 1)Supportive of the unlawful motive which I findgovernedRespondent's actions toward GenevaBeck is the change which transpired in the workrelationship between Geneva Beck and her im-mediate supervisor, Kenneth Greer, after March 20when Greer learned of Beck's interest in the Union.Ifind that the elements of this changed attitude,which in combination, had the effect of inhibitingand harassing Beck in her performance of worktasks, were Greer's intentional change in demeanortoward Beck during working hours,hismain-tenance of close scrutiny over her as she performedher work tasks,his refusal of first-aid assistance,contrary to past practices, and his reprimand ofBeck for conversing with a fellow employee in amanner previously countenanced by supervision.The effect of this harassment was to coerce Beck inviolation of Section 8(a)(1).Consistent with the hostility toward union activi-ty which formulated the underlying motivation forthe actions which caused Beck to leave her employ-ment was the March 20 statement of KennethGreer, in context of Beck's disclosure of her unionactivities,that he was going to "feel sorry for somepeople." In the circumstances in which the com-ment was made this statement constituted a viola-tion of Section 8(a)(1) of the Act, as did Greer'sinquiry of Beck if she was going to be active in herunion participation. There was nothing in the dis-closure of Beck to Greer which necessitated hisinquiry into the potential level of Beck's futureunion activities and, when combined with his state-ment above referred to, the inquiry was such as tohave a coercive effect.Contrary to the General Counsel I find no impli-cation of hostile motive or illegality arising from therefusal of Don Baker to permit Beck to work at hermending tasks during times when the dextramat de-partment was closed. Baker testified credibly thatafter assuming supervisory authority over the de-partment in late January, he adopted a uniformpractice of not permitting any employee, save theproduction clerk, to work when the department wasclosed down. I am convinced that this policy wasapplied evenhandedly and was not invoked dis-criminatorily against Beck.Nor do I find that the evidence of record is suffi-cient from which to draw the conclusion thatRespondent intruded in a manner sufficient todeprive Beck of employment at Regal Manufactur-ing Company. While the evidence of record givesrise to a suspicion, it lacks the substantiality neces-sary to support such a finding. The alleged confir-mation of Respondent's involvement in this matterwhich Beck testified she received subsequent to theincident was clearly hearsay in nature and lackedreliability.Further, I find nothing improper orsuspicious in the refusal of Kenneth Greer to give arecommendation when solicited by Regal. Greer's 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeclination was consistent with established policywhich he followed with respect to Beck.Finally, I find no violation of the Act flowingfrom the comments of Harry Jensen, assistant per-sonnel director, during a solicitous and friendlyconversation with Beck, to the effect that Beckwould have a hard time getting a job in the locality.Jensen's remarks, analyzed in the context in whichthey were made, contain no threat of reprisal onthe part of Respondent nor any threat of personalintervention to Beck's detriment on the part of Jen-sen himself. Rather, Jensen's remark concerningthe union leaflets have the connotation of specula-tion on Jensen's part that Regal learned of Beck'sunion activity through gaining possession of one ofthe leaflets, or that Beck's association with theUnion gained currency in the community as a resultof the circulation given the leaflets.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent's operations described in section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among-theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act. SeeJ.P. Stevens & Co., Inc.,167NLRB 258, fn. 2.Having found that in Case 11-CA-3944, Respon-dent unlawfully and constructively caused thedischarge of Geneva M. Beck because of her unionand concerted activities, I shall recommend thatRespondent offer Geneva Beck immediate and fullreinstatement to her former or substantiallyequivalent position of employment, without preju-dice to her seniority or other rights and privileges,and make her whole for any loss of pay she mayhave suffered by reason of the discriminationagainst her by payment to her of a sum of moneyequivalent to that which she normally would haveearned in Respondent's employ. Said sum shall becalculated in the manner established by the BoardinF.W. Woolworth Company,90 NLRB 289, withinterest at the rate of 6 percent per annum as setforth inIsisPlumbing & Heating Co.,138 NLRB716. Having found that for discriminatory purposesRespondent modified the methods and proceduresrelating to Beck's job, and for the same reason setthe piece rate for her job at an artificially low level,Beck's reinstatement shall be at the hourly wageratewhich,but for the discriminatory change,would have been in effectfor her job,absent thediscrimination.Itisalsorecommended thatbackpay for Beck be calculated on the basis of thehourly wage rate which would have prevailed forher job,absent the discrimination.Such recommen-dation,of course,has no binding prospective effectinsofar as limiting Respondent's freedom to modifyon a nondiscriminatory basis any element of Beck'sjob or.the compensation therefore.Because of the character of the unfair labor prac-tices found herein,and the propensity of Respon-dent as memorialized in previous Board and courtdecisions involving violations of the National LaborRelationsAct, asamended,I shall recommend thatRespondent cease and desist not only from thespecific unfair labor practices found,but also fromin any other manner interfering with,restraining, orcoercing employees in the exercise of their rightsguaranteed by Section 7 of theAct. See J. P.Stevens & Co.,Inc.,167 NLRB 266, enfd.406 F.2d1017 (C.A. 4).Upon the basis of the'foregoing findings of factand conclusions of law and upon the entire recordin this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.TextileWorkersUnionofAmerica,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent dischargedGenevaM. Beckbecause she engaged in union or concerted activi-ties and it thereby violated Section 8(a)(1) and (3)of the Act.4.By orally announcing during an antiunionspeech presented to assembled employees at itsCleveland plant in Shelby, North Carolina, 2 daysbefore a scheduled Board election, a wage increaseand additional holiday benefits, Respondent en-gaged in conduct violative of Section 8(a)(1) of theAct.5.By interrogating employees concerning theirunion activities; threatening employees by statingthat supervision would feel sorry for employeesbecause of their activities in the Union; and coerc-ing employees by manifesting through supervisorypersonnelachangedpersonalattitudeanddemeanor toward employees after learning of theirunion activities, by maintaining an unprecedentedwatch over them during their normal work, and bydeparting from past practice in refusing to makefirst-aid supplies available to injured employees andreprimanding employees for visiting with employeesin a manner previously permitted Respondent inde-pendently violated Section 8(a)(I) of the Act.6.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and (7) of the Act. J.P. STEVENS& CO., INC.35RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case, I shall recommend that J. P. Stevens &Co., Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discouraging membership in Textile Work-ersUnion of America; AFL-CIO, or any otherlabor organization, by discriminatorily dischargingany employee or by discriminating in any othermanner with respect to hire or tenure of employ-ment or any term or condition of employment.(b) Interrogating employees concerning theirunion activities; stating that supervision would feelsorry for employees because of activities in theUnion; in an unlawful manner through the conductof supervisors harassing employees in the per-formance of their work tasks or the enjoyment ofestablished working conditions.(c) In any unlawful manner announcing wage in-creases and/or improved holiday benefits.(d) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Geneva M. Beck immediate and fullreinstatementtoherformerorsubstantiallyequivalent position of employment, without preju-dice to her seniority or other rights and privilegesand make her whole for any loss of pay suffered byreason of her unlawful discharge,in themanner setforth in the section entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, forexamination andcopying, all payroll records, social security paymentrecords, timecards,personnelrecords and reports,and allother records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at its Cleveland plant in Shelby, NorthCarolina, andat itsLongview #1plant inHickory,NorthCarolina, copies of the attached noticemarked "Appendixes A and B," respectively.17 Cop-ies of said notice, on forms provided by the Re-gionalDirector forRegion 11,after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure thatsaid noticesare not altered,defaced, or covered by any other material.(d) Inform employees of their rights under theAct and assure them that Respondent will not en-gage in the conduct from which it is ordered hereinto cease and desist, and that the Respondent willcomply with the affirmative requirements of thisOrder by mailing a copy of the attached noticemarked "Appendix A" to each employee of itsCleveland plant in Shelby, North Carolina; and bymailing a copy of the attached notice marked "Ap-pendix B" to each employee of its Longview #1plant at Hickory, North Carolina.(e)Convene during working time, by depart-ments and by shifts, all its employees in the Cleve-land and Longview #1 plants, and a responsible of-ficial of the Respondent, at department supervisorlevel or above, or a Board agent shall read to de-partment employees at each plant the contents ofthe attached Appendix which has been ordered tobe posted at said plant.(f)Upon request of the Union, immediatelygrant the Union and its representatives reasonableaccess at the Cleveland and Longview #1 plants,for a 1-year period, to its bulletin boards and allplaces where notices to employees are customarilyposted.(g)Upon request of the Union, made within 1year of the issuance of this Decision, immediatelygive to the Union a list of names and addresses ofallemployeesin itsCleveland and Longview #1plants.(h)Notify the Regional Director for Region 11,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'8'r In the event no exceptions are filed asprovided bySection 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations, and Recommended Order hereinshall, asprovidedin Section 102 48 of the Rules and Regulations, beadoptedby theBoard and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrderis enforced by a Judgmentof a United States Courtof Appeals,the words in the notice reading"Posted by Orderof the Na-tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgmentof theUnited StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board "'" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe RegionalDirector forRegion 11, in writing,within 10 days fromthe date ofthis Order,what stepsRespondent has takento complyherewith "APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT announce wage increases orimproved holiday benefits at a time or in amanner so as to discourage employees fromassistingTextileWorkers Union of America,AFL-CIO, or any other labor organization, orfrom becomingor remaininga member of Tex-tileWorkers Union of America, AFL-CIO, orany other labor organization.427-258 O-LT - 74 - 4 36DECISIONSOF NATIONALThe NationalLaborRelations Act gives all em-ployees these rights:To organize themselvesTo form,join,or help unionsTo bargain as a group through arepresentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of thesethings.WE WILL NOT interfere with any of theserights,including your right to join or assistTextileWorkers Union of America,AFL-CIO,or any other labor organization of your choice.J. P. STEVENS & CO., INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,1624Wachovia Building, 301North Main Street, Winston-Salem, North Carolina27101, Telephone 919-723-2300.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employeebecause of union activities or for any antiunionreason.WE WILL NOT (1) question our employeesabout their union activities; (2) tell our em-LABOR RELATIONS BOARDployees that supervisors will feel sorry for em-ployees because of their activities on behalf ofthe Union;or (3) harass our employees in theperformance of their work tasks or the enjoy-ment of established working conditions.WE WILL rehire Geneva M. Beck to herformer or equivalent job and pay her for anyloss of wages or income that she suffered with6 percent interest.The NationalLaborRelations Act gives all em-ployees these rights:To organize themselvesTo form,join, or help unionsTo bargain as a group through arepresentative they chooseTo acttogether for collective bargainingor other mutual aid or protectionTo refuse to do any or all of thesethings.WE WILL NOT interfere with any of theserights,including your right to join or assistTextileWorkers Union of America,AFL-CIO,or any other labor organization of your choice.J. P. STEVENS& CO., INC.(Employer)DatedBy(Representative) (Title)We will notify immediately the above-named in-dividual if presentlyserving inthe Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 1624 Wachovia building, 301 NorthMain Street,Winston-Salem,NorthCarolina27101, Telephone 919-723-2300.